Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-10, 12, 15, 16, 18,  and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 646407 HUGH.
In Reference to Claim 1
Hugh discloses a pendulum pump, comprising: a housing (Fig. 2, B); a cover (Fig. 2, annotated by the examiner) positioned on the housing and forming a cavity therebetween; an inner rotor (Fig. 2, F) and an 

    PNG
    media_image1.png
    807
    509
    media_image1.png
    Greyscale

In Reference to Claim 3

In Reference to Claim 4
Hugh discloses another protective plate (Fig. 2, annotated by the examiner) positioned within the cavity and against a surface of the other of the housing and the cover.
In Reference to Claim 7
Hugh discloses the surface is a single planar surface (As showed in Fig. 2) and the protective plate is positioned against the single planar surface.
In Reference to Claim 8
Hugh discloses the protective plate extends to an inner profile of one of the housing and the cover. (As showed in Fig. 2)
In Reference to Claim 9
Hugh discloses A method of fabricating a pendulum pump, comprising: positioning a cover (Fig. 2, annotated by the examiner) on a housing (Fig. 2, B) and forming a cavity therebetween; positioning an inner rotor (Fig. 2, F) and an outer rotor (Fig. 3, D) within the cavity; connecting the inner rotor to the outer rotor via a plurality of pendulums (Fig. 3, H1); mounting the pendulums to the outer rotor in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning a protective plate (Fig. 2, annotated by the examiner) within the cavity, through which no fluid passes (As showed in Fig. 2, the plate E is positioned against the cup, therefore, no fluid can flow though the plate), and stationary (As showed in Fig. 2, since the plate is secured to the outer rotor, therefore, the plate is stationary with respect to the housing) against a surface of one of the housing and the cover.
In Reference to Claim 10

In Reference to Claim 12
Hugh discloses another protective plate (Fig. 2, annotated by the examiner) positioned within the cavity and against a surface of the other of the housing and the cover.
In Reference to Claim 15
Hugh discloses the surface is a single planar surface (As showed in Fig. 2) and the protective plate is positioned against the single planar surface.
In Reference to Claim 16
Hugh discloses a method of refurbishing a pendulum pump, comprising: disassembling a cover (Fig. 2, annotated by the examiner), a housing (Fig. 2, B), an inner rotor (Fig. 2, F), an outer rotor (Fig. 3, D), and a plurality of pendulums (Fig. 3, H1) of a pendulum pump; positioning the cover (Fig. 2, annotated by the examiner) on the housing and forming a cavity therebetween; positioning the inner rotor and the outer rotor within the cavity; connecting the inner rotor to the outer rotor via the plurality of pendulums; mounting the pendulums to the outer rotor in an articulated manner such that a rotational eccentricity can be imparted between the inner rotor and the outer rotor to control a flow rate of the pendulum pump; and positioning a protective plate (Fig. 2, annotated by the examiner) within the cavity, through which no fluid passes (As showed in Fig. 2, the plate E is positioned against the cup, therefore, no fluid can flow though the plate), so that it is stationary against a surface of one of the housing and the cover.
In Reference to Claim 18
Hugh discloses positioning the protective plate (Fig. 2, annotated by the examiner) comprises positioning the protective plate against one of an inner surface (As showed in Fig. 2) of the cover and an inner surface of the housing.
In Reference to Claim 19
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of US Patent Publication 2009/0047141 to Yamamuro et al (Yamamuro).
In Reference to Claim 5, 13, and 20 
Hugh discloses the side plate (Fig. 2, Annotated by the examiner)
Hugh does not teach the material of the side plate.
Yamamuro teaches the plate is made of steel (Paragraph 31)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hugh to incorporate teachings from Yamamuro. Doing so, would result in steel plate being used as the side plate in the invention of Hugh to form the pumping chamber, since Yamamuro teaches a method of preventing seizure between a pressure plate and a rotating rotor (Paragraph 31 of Yamamuro).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of US Patent Publication 2010/0266434 to Beez et al (Beez)
In Reference to Claims 6 and 14
Hugh discloses the pump housing with the cover.
Hugh does not teach the material of the housing.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hugh to incorporate teachings from Beez. Doing so, would result in the housing of Hugh being made of aluminum, since Beez teaches a method of reducing manufacturing cost (Paragraph 7). 
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. 
Starting on Page 6, the Applicant argues the Final Rejection mailed on 2/23/2021.  The argument is true.  However, it is based on the amended claims.  And the argument is moot in terms of new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/1/2021